Citation Nr: 1300813	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-44 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1970 to November 1971.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for bilateral hearing loss, denied service connection for residuals of a head injury, and continued a previous denial for service connection for tinnitus because new and material evidence had not been received.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim to reopen service connection and to adjudicate service connection on the merits has been accomplished.

2.  An unappealed December 2003 rating decision denied service connection for tinnitus, finding that the evidence did not show that tinnitus began in, or was caused by, military service. 

3.  The Veteran did not submit a timely notice of disagreement (NOD) to the December 2003 rating decision.

4.  The evidence received since the December 2003 rating decision relates to an unestablished fact of relationship to service that is necessary to substantiate the claim for service connection for tinnitus.

5.  The Veteran experienced acoustic trauma in service.

6.  Symptoms of tinnitus were not chronic in service and have not been continuous since service separation.
7.  The Veteran's current tinnitus is not etiologically related to exposure to noise in service.

8.  The Veteran's tinnitus is not proximately due to or the result of his service-connected hearing loss disability.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision, which denied service connection for tinnitus, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  The evidence received subsequent to the December 2003 rating decision is new and material to reopen service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2012).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 


The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as the determination below constitutes a full grant (reopening) of the new and material evidence claim being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist as to that issue.

In a timely letter dated November 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection on the merits, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA medical examination in 
January 2010 and a supplemental examination in September 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided considered all of the pertinent evidence of record, to include the statements of the Veteran, and provide a complete rationale for the opinions stated.  
The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA examinations, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

New and Material Evidence Law and Analysis

In a December 2003 rating decision, the RO denied service connection for tinnitus, finding that tinnitus neither began in, nor was caused by military service.  The Veteran was properly notified of the December 2003 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a September 2010 statement of the case, the RO reopened service connection for tinnitus and denied service connection on the merits.  Regardless of the RO's determination during the appeal as to whether new and material evidence has been received to reopen service connection for tinnitus, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The evidence of record at the time of the December 2003 rating decision included statements from the Veteran, service treatment records, and a notice of failure to report to a VA examination. 

Evidence received since the December 2003 rating decision includes statements from the Veteran, a VA medical examination dated January 2010,  and a supplemental examination dated September 2010.  As previously stated, the RO denied service connection for tinnitus in December 2003 because the evidence did not show that the Veteran's tinnitus began in, or was caused by military service.  The VA examination dated January 2010 relates to the element of whether the Veteran's tinnitus is related to service.  Additionally, the supplemental VA examination in September 2010 addresses whether the currently diagnosed tinnitus is proximately due to or the result of the service-connected hearing loss disability.  See 38 C.F.R. § 3.310. Therefore, based on this additional evidence, the Board finds that the evidence is new and material to reopen service connection for tinnitus.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Before adjudicating on the merits the reopened claim for service connection for tinnitus, the Board must first determine whether such action will prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  In this case, in a November 2009 letter, the Veteran was given adequate VCAA notice of the need to submit evidence or argument on the underlying issue of service connection.  During the pendency of this appeal, the Veteran has submitted lay and medical evidence addressing the merits of his claim for service connection.  At all times during the claim, the Veteran has addressed the merits of service connection, and did not limit his contentions or evidence to the question of whether new and material evidence had been received.  In a September 2010 statement of the case, which provided the legal criteria for service connection on the merits, the RO reopened and denied this claim on the merits.  For these reasons, the Board may proceed to adjudicate the merits of the claim of service connection for tinnitus without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, also referred to as secondary service connection.  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310(a).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Service Connection for Tinnitus

In November 2009, the Veteran filed a claim to reopen service connection for tinnitus.  The Veteran reported noise exposure in service and stated that he experienced tinnitus symptoms during service and since service.  

After a review of all the lay and medical evidence, the Board finds that the Veteran has a current disability of tinnitus.  See Veteran's statements dated November 2009, March 2010, and September 2012.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 312; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to loud noise in service.  According to his DD Form 214, the Veteran served as a truck driver in service.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that veterans with a duty MOS of Motor Transport Operator (comparable to the Veteran's MOS as truck driver) have a "moderate" probability of exposure to hazardous noise.  Additionally, the Veteran stated that he worked as a diesel refueler working around a helicopter base.  See January 2010 VA examination.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 
10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds that the Veteran's statements regarding exposure to acoustic trauma are credible as they are supported by the evidence of record and are consistent with the duties and circumstances of his service.  See 38 U.S.C.A.               § 1154(b) (West 2002).

The Board also finds that the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of tinnitus in service and did not have continuous symptoms of tinnitus since service separation.  Service treatment records, including the November 1971 service separation examination, are negative for any complaints by the Veteran, abnormalities of the ears or hearing, or diagnosis for tinnitus.  Although the Veteran claims that his tinnitus began in service, at the January 2010 VA examination, he reported that the onset of his tinnitus was approximately 10 years ago (around 2000), almost 30 years after his reported noise exposure in service.  Based on the evidence of record and on the inconsistencies in the Veteran's own accounts, the Board finds that the Veteran's statements as to chronic tinnitus symptoms in service and continuous tinnitus symptoms after service are outweighed by other, more contemporaneous lay and medical evidence, and are not credible.  For these reasons, the Board finds that the Veteran's tinnitus symptoms were neither chronic in service nor continuous since service separation.

The Board further finds that the weight of the competent evidence demonstrates that the currently diagnosed tinnitus is not related to service or noise exposure during service.  In the January 2010 VA audiological opinion, which weighs against the Veteran's claim, the VA examiner noted that the Veteran did not report the onset of tinnitus symptoms until about 10 years prior (in 2000).  Additionally, the examiner stated that the Veteran has extensive occupational noise exposure, including working at Ford Motor Company and at a printing factory, and concluded that it is "not at least as likely as not" that his tinnitus is related to military service.  

In a September 2012 statement, the Veteran's representative stated that "if the veteran has noise-induced hearing loss, that person is likely also to have noise-induced tinnitus."  In the September 2010 VA supplemental examination, the examiner explained that, although hearing loss and tinnitus are commonly present together, they are not necessarily mutually occurring and have varying causes to include: medications, stress, anxiety, nicotine, sodium, and excessive caffeine.  The examiner opined that hearing loss does not cause tinnitus or vice versa.  As such, the Board finds that the Veteran's currently diagnosed tinnitus is not proximately due to or the result of his hearing loss disability.  38 C.F.R. § 3.310. 

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current tinnitus and the loud noise exposure during service, including no credible evidence of chronic symptoms of tinnitus in service or continuous symptoms of tinnitus after service that would serve as a nexus to service.  For these reasons, the Board finds 

that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See         38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, service connection for tinnitus is reopened.  

Service connection for tinnitus is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


